Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 16, 2015

The Court of Appeals hereby passes the following order:

A15I0135. KATIA SEVILLA-CARCAMO v. THE STATE.

      We dismissed this application for interlocutory appeal because the certificate
of immediate review was not signed by the same judge who entered the order to be
appealed. Applicant Katia Sevilla-Carcamo seeks reconsideration, attaching evidence
that the judge who signed the order was unavailable to execute the certificate. For
good cause shown, see Freemon v. Dubroca, 177 Ga. App. 745 (1) (341 SE2d 276)
(1986), the motion for reconsideration is hereby GRANTED. Our previous order
dismissing this application is VACATED, and the application is REINSTATED.
      Upon review of the merits of the application, it is hereby GRANTED. Sevilla-
Carcamo shall have ten days from the date of this order to file a notice of appeal in
the trial court. The clerk of the trial court is directed to include a copy of this order
in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              06/16/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.